                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION



MARK DAVIS, et al.,

                  Plaintiffs,

v.                                          Case No. 3:17-cv-820-J-34PDB

MARK S. INCH,1 et al.,

                  Defendants.


                                  ORDER

                                I. Status

      Plaintiffs, death-sentenced inmates of the Florida penal

system, initiated this action with the benefit of counsel on July

19, 2017, by filing a "Class Action Complaint for Declaratory and

Injunctive Relief" (Complaint; Doc. 1) pursuant to 42 U.S.C. §

1983. They filed an "Amended Class Action Complaint for Declaratory

and Injunctive Relief" (AC; Doc. 41) on March 28, 2018. In the AC,

Plaintiffs Mark Davis, Mark Geralds, Jesse Guardado, Joseph Jordan,

Robert Rimmer, Steven Stein, Jason Stephens, and Gary Whitton name

the   following   Defendants:   (1)   the    Secretary   of   the   Florida

Department of Corrections (FDOC); (2) Kevin Jordan, the Warden of

      1
       Plaintiffs bring only official capacity claims against the
Secretary of the Florida Department of Corrections. See "Amended
Class Action Complaint for Declaratory and Injunctive Relief" (Doc.
41) at 5. Therefore, Mark S. Inch (the current Secretary of the
Florida Department of Corrections) is substituted for Julie L.
Jones (the former Secretary of the Florida Department of
Corrections). See Fed. R. Civ. P. 25(d).
Union Correctional Institution (UCI); and (3) Barry Reddish, the

Warden   of   Florida    State   Prison   (FSP).   They   assert   that   the

Defendants have violated and continue to violate their federal

constitutional rights when they enforce a "rigid" FDOC policy that

automatically places Plaintiffs in permanent "single-cell special

housing" (solitary confinement) without any opportunities for

review and/or relief from the harsh,        restrictive, long-term death

row conditions. See AC at 3, 5, 26-29. As relief, they seek

declaratory and injunctive relief.

     This matter is before the Court on Defendants' Motion to

Dismiss Amended Complaint (Motion; Doc. 45) with exhibits (Def.

Ex.). Plaintiffs responded. See Opposition to Defendants' Motion to

Dismiss Amended Complaint (Response; Doc. 47). Defendants' Motion

is ripe for review.

                        II. Plaintiffs' Allegations

     Plaintiffs    assert    that   the   Defendants   have   violated    and

continue to violate their Eighth Amendment rights when they enforce

the FDOC's policy of automatic, indefinite solitary confinement for

death-sentenced inmates because the inhumane conditions impose an

unreasonable risk of serious harm to their health and safety. See

AC at 3, 5, 26-27. They also contend that the Defendants have

violated and continue to violate their Fourteenth Amendment right

when they: (1) subject them to death row conditions that impose an

atypical and significant hardship that other FDOC inmates are not


                                     2
subjected to, and (2) deny them the same opportunity that other

FDOC       inmates      have   for    review    and/or     relief   from    restrictive

conditions. See id. at 3, 27-29. As relief, Plaintiffs seek a

declaratory        finding      that    Defendants'      policy     of   assigning      and

housing death-sentenced inmates in permanent solitary confinement

is a violation of the Eighth and Fourteenth Amendments. See id. at

29. They also request that the Court direct the Defendants to (1)

abolish the policy of automatic, indefinite solitary confinement

for    death-sentenced             inmates,    and   (2)    develop      and     implement

constitutionally adequate procedures to (a) assign death-sentenced

inmates       to        housing,     (b)     periodically      review      the     housing

assignments, and (c) permit death-sentenced inmates to obtain

review and relief from such housing assignments. See id. at 29-30.

       More    specifically,           Plaintiffs     allege   that      FDOC    Rule   33-

601.830(1)(a) requires that death-sentenced inmates be housed in

"single-cell special housing status" that is "separate from general

population housing." See id. at 5-6. They aver that a death-

sentenced inmate is automatically assigned to death row at UCI or

FSP    and     "permanently          and     indefinitely"     placed      in    solitary

confinement. See id. at 6. They describe the sub-par death row

conditions         at    UCI   and   FSP,2     and   compare   them      with    the    less

restrictive conditions for non-death-sentenced (NDS) inmates as


       2
       According to Plaintiffs, Davis, Geralds, Guardado, Rimmer,
Stein, and Whitton are housed on UCI's death row, see AC at 7, and
Stephens and Jordan reside on FSP's death row, see id. at 10.

                                               3
well as the non-permanent conditions that inmates assigned to

administrative confinement (AC), disciplinary confinement (DC),

protective management (PM), and close management (CM) experience.

See id. at 2, 6-14.

     According to Plaintiffs, the FDOC's policy of "automatic,

indefinite solitary confinement" for death-sentenced inmates is

"extreme, debilitating, and inhumane." Id. at 2. They assert that

Defendants   deprive   Plaintiffs   of    "basic   human   contact"   in   a

confined space where they "languish alone in cramped, concrete,

windowless cells, often for twenty-four hours a day, for years on

end." Id. They describe similar sub-par, restrictive conditions at

UCI and FSP where death-sentenced inmates are confined twenty-four

hours a day without routine human interaction, id. at 9, 12, 18,

and endure the following: (1) cramped one-person cells, see id. at

7, 10; (2) no ability to see other inmates from their cells, see

id.; (3) minimal cell ventilation with no cold water and hot-to-

the-touch walls, see id.; (4) meals consumed in the cells rather

than a group setting, see id. at 8, 11; (5) limited out-of-cell

showers (three times a week) that officers sometimes lessen to less

than five minutes and/or discourage by rummaging through the

inmates'   property,   see   id.;   (6)   restricted   out-of-cell    yard

exercise (twice a week for three hours) that may be nonexistent due

to guard shortages and/or inmate discipline issues, see id.; (7) an

unshaded exercise yard at FSP, see id. at 12; (8) limited access to


                                    4
the prison law library (once a week) with only one inmate permitted

in the library at a time, see id. at 9, 12; (9) one fifteen-minute

telephone call per month to a pre-approved person unless there is

an emergency situation, such as to notify the inmate about a family

death and/or ensure the inmate's access to attorneys and/or the

courts, see id.; and (10) no participation in self-improvement

programs, although permitted by the rules, see id.

     Plaintiffs aver that they have suffered and/or are at risk of

suffering   serious   harm   to   their    mental   and   physical   health,

including, but not limited to, depression, psychosis, suicidal

tendencies, and degeneration of their eyes, teeth, muscles, and

joints. See id. at 10, 13, 19. They maintain that Davis, Guardado,

and Jordan have "struggled" with exercise yard interaction due to

mental   and   physical   "infirmities"      associated     with   prolonged

solitary confinement. Id. at 19. Additionally, they state that

Guardado and Whitton "have developed defense mechanisms that deaden

feelings and emotions . . . ." Id. at 20.

     Plaintiffs   maintain    that   NDS    inmates   who   are    placed   in

solitary confinement for administrative or disciplinary reasons are

not permanently assigned to such confinement and are expected to

return to general population to socialize and eat with other

prisoners, hold jobs, make phone calls, and participate in out-of-

cell educational, vocational, and self-improvement programs. See

id. at 13-15. They explain that any assignments to AC, CM, DC, and


                                     5
PM are for limited time periods, and the FDOC rules provide

opportunities   for   review   and       relief   from   the   restrictive

confinement as well as psychological assessments. See id. at 14-15,

22.

                 III. Motion to Dismiss Standard

      In ruling on a motion to dismiss, the Court must accept the

factual allegations set forth in the complaint as true. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Swierkiewicz v. Sorema

N.A., 534 U.S. 506, 508 n.1 (2002); see also Lotierzo v. Woman's

World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). In

addition, all reasonable inferences should be drawn in favor of the

plaintiff. See Randall v. Scott, 610 F.3d 701, 705 (11th Cir.

2010). Nonetheless, the plaintiff must still meet some minimal

pleading requirements. Jackson v. Bellsouth Telecomm., 372 F.3d

1250, 1262-63 (11th Cir. 2004) (citations omitted). Indeed, while

"[s]pecific facts are not necessary[,]" the complaint should "'give

the defendant fair notice of what the . . . claim is and the

grounds upon which it rests.'" Erickson v. Pardus, 551 U.S. 89, 93

(2007) (per curiam) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007)). Further, the plaintiff must allege "enough

facts to state a claim that is plausible on its face." Twombly, 550

U.S. at 570. "A claim has facial plausibility when the pleaded

factual content allows the court to draw the reasonable inference




                                     6
that the defendant is liable for the misconduct alleged." Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

        A "plaintiff's obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action

will not do[.]" Twombly, 550 U.S. at 555 (internal quotations

omitted); see also Jackson, 372 F.3d at 1262 (explaining that

"conclusory allegations, unwarranted deductions of facts or legal

conclusions masquerading as facts will not prevent dismissal")

(internal citation and quotations omitted). Indeed, "the tenet that

a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions[,]" which simply

"are not entitled to [an] assumption of truth." See Iqbal, 556 U.S.

at 678, 680. Thus, in ruling on a motion to dismiss, the Court must

determine    whether    the   complaint   contains   "sufficient   factual

matter, accepted as true, to 'state a claim to relief that is

plausible on its face[.]'" Id. at 678 (quoting Twombly, 550 U.S. at

570).

                       IV. Summary of the Arguments

        In the Motion, Defendants request dismissal of Plaintiffs'

claims against them because Plaintiffs failed to exhaust their

administrative remedies, as required by the Prison Litigation

Reform Act (PLRA), before filing the instant 42 U.S.C. § 1983

lawsuit. See Motion at 2-9. They also assert that the Court should


                                     7
dismiss Plaintiffs' Eighth and Fourteenth Amendment claims, see id.

at 9-21, and claims for injunctive relief, see id. at 22-23. In

response    to    Defendants'   Motion,     Plaintiffs   assert      that   they

"faithfully exhausted their administrative remedies" before filing

the lawsuit. Response at 2, 6-9. Additionally, they maintain that

they state plausible Eighth and Fourteenth Amendment claims against

the Defendants, see id. at 9-19, and claims for injunctive relief

against Defendants Jordan and Reddish, see id. at 19-20.

                                V. Discussion

                 A. Exhaustion of Administrative Remedies

                       1. Exhaustion under the PLRA

      Exhaustion of available administrative remedies is required

before a 42 U.S.C. § 1983 action with respect to prison conditions

may   be   initiated   by   a   prisoner.    See   42   U.S.C.   §   1997e(a).

Nevertheless, prisoners such as Plaintiffs are not required to

plead exhaustion. See Jones v. Bock, 549 U.S. 199, 216 (2007).

Instead, the United States Supreme Court has recognized "failure to

exhaust is an affirmative defense under the PLRA[.]" Id. Notably,

exhaustion of available administrative remedies is "a precondition

to an adjudication on the merits" and is mandatory under the PLRA.

Bryant v. Rich, 530 F.3d 1368, 1374 (11th Cir. 2008); Jones, 549

U.S. at 211; Woodford v. Ngo, 548 U.S. 81, 85 (2006) ("Exhaustion

is no longer left to the discretion of the district court, but is

mandatory.") (citation omitted). A prisoner must exhaust each claim


                                      8
that he seeks to present in court. See Jones, 549 U.S. at 219-20

("All agree that no unexhausted claim may be considered."). Not

only is there an exhaustion requirement, "the PLRA exhaustion

requirement requires proper exhaustion." Woodford, 548 U.S. at 93.

                 Because   exhaustion   requirements   are
            designed to deal with parties who do not want
            to exhaust, administrative law creates an
            incentive for these parties to do what they
            would otherwise prefer not to do, namely, to
            give the agency a fair and full opportunity to
            adjudicate their claims. Administrative law
            does this by requiring proper exhaustion of
            administrative remedies, which "means using
            all steps that the agency holds out, and doing
            so properly (so that the agency addresses the
            issues on the merits)." Pozo,[3] 286 F.3d, at
            1024. . . .

Woodford,    548   U.S.   at   90.   And,   "[p]roper   exhaustion   demands

compliance with an agency's deadlines and other critical procedural

rules . . . ." Id. As such, the United States Supreme Court has

emphasized:

                 Courts may not engraft an unwritten
            "special circumstances" exception onto the
            PLRA's exhaustion requirement. The only limit
            to § 1997e(a)'s mandate is the one baked into
            its text: An inmate need exhaust only such
            administrative remedies as are "available."

Ross v. Blake, 136 S.Ct. 1850, 1862 (2016).

     Although proper exhaustion is generally required, a remedy

must be "available" before a prisoner is required to exhaust it.

Turner v. Burnside, 541 F.3d 1077, 1084 (11th Cir. 2008); Goebert



     3
         Pozo v. McCaughtry, 286 F.3d 1022 (7th Cir. 2002).

                                       9
v.     Lee   Cty.,     510    F.3d    1312,      1323   (11th       Cir.   2007).    An

administrative remedy may be unavailable when prison officials

interfere with a prisoner's pursuit of relief. See Ross, 136 S.Ct.

at 1860. Additionally, the Eleventh Circuit has recognized that an

administrative         remedy    that      "is     unknown   and      unknowable     is

unavailable"      in    that    it    is    "not    'capable    of     use   for    the

accomplishment of a purpose.'" Goebert, 510 F.3d at 1323 (quoting

Booth v. Churner, 532 U.S. 731, 738 (2001)).

       The determination of whether an inmate properly exhausted his

available administrative remedies prior to filing suit in federal

court is a matter of abatement and should be raised in a motion to

dismiss, or be treated as such if raised in a summary judgment

motion.      Bryant,    530    F.3d   at   1374-75      (citation     omitted).     The

Eleventh Circuit has explained the two-step process that a court

must     employ      when     examining      the     issue     of    exhaustion      of

administrative remedies.

                   After a prisoner has exhausted the
              grievance procedures, he may file suit under §
              1983. In response to a prisoner suit,
              defendants may bring a motion to dismiss and
              raise as a defense the prisoner's failure to
              exhaust these administrative remedies. See
              Turner, 541 F.3d at 1081. In Turner v.
              Burnside we established a two-step process for
              resolving motions to dismiss prisoner lawsuits
              for failure to exhaust. 541 F.3d at 1082.
              First, district courts look to the factual
              allegations in the motion to dismiss and those
              in the prisoner's response and accept the
              prisoner's view of the facts as true. The
              court should dismiss if the facts as stated by
              the prisoner show a failure to exhaust. Id.

                                           10
          Second, if dismissal is not warranted on the
          prisoner's view of the facts, the court makes
          specific findings to resolve disputes of fact,
          and should dismiss if, based on those
          findings, defendants have shown a failure to
          exhaust. Id. at 1082–83; see also id. at 1082
          (explaining that defendants bear the burden of
          showing a failure to exhaust).

Whatley v. Warden, Ware State Prison, 802 F.3d 1205, 1209 (11th

Cir. 2015); see also Pavao v. Sims, 679 F. App'x 819, 823-24 (11th

Cir. 2017) (per curiam).4

2. Exhaustion under Florida's Prison Inmate Grievance Procedures

     The FDOC is responsible for establishing inmate grievance

procedures that satisfy the purposes of the PLRA. See Chandler v.

Crosby, 379 F.3d 1278, 1287-88 (11th Cir. 2004) (citing Fla. Stat.

Ann. §§ 944.09(1)(d), 944.331). Fulfilling that obligation, the

FDOC has promulgated the Inmate Grievance Procedures set forth in

Chapter 33-103 of the Florida Administrative Code. See id. at 1288.

Pursuant to Chapter 33-103, an inmate in Florida "must (1) file an

informal grievance with a designated prison staff member; (2) file

a formal grievance with the institution's warden; and then (3)




     4
       "Although an unpublished opinion is not binding    . . . , it
is persuasive authority." United States v. Futrell, 209   F.3d 1286,
1289 (11th Cir. 2000) (per curiam); see generally Fed.    R. App. P.
32.1; 11th Cir. R. 36-2 ("Unpublished opinions are not    considered
binding precedent, but they may be cited as               persuasive
authority.").

                                11
submit an appeal to the Secretary of the FDOC." Dimanche v. Brown,

783 F.3d 1204, 1211 (11th Cir. 2015) (citations omitted).5

     The   Inmate   Grievance   Procedures   provide   time   frames   for

submission of grievances, see FLA. ADMIN. CODE r. 33-103.011, as

well as rules regarding the form and content of an individual

grievance or appeal, see FLA. ADMIN. CODE r. 33-103.005(1)(b), 33-

103.006(1)(b)(2), 33-103.007(2)-(4). According to Rule 33-103.014,

an informal grievance, formal grievance, direct grievance, or

grievance appeal "may be returned to the inmate without further

processing if, following a review of the grievance, one or more ...

conditions are found to exist." FLA. ADMIN. CODE r. 33-103.014(1).

Some of the reasons for returning a grievance are: the grievance

"addresses more than one issue or complaint" or "is so broad,

general or vague in nature that it cannot be clearly investigated,

evaluated, and responded to" or "is not written legibly and cannot

be clearly understood" or is a supplement to a previously-submitted

grievance that has been accepted for review; and the inmate "did

not provide a valid reason for by-passing the previous levels of

review as required or the reason provided is not acceptable," or

"used more than two (2) additional narrative pages." See FLA.

ADMIN. CODE r. 33-103.014(1)(a), (b), (c), (f), (q), (t). Nothing

in the Inmate Grievance Procedures set forth in Chapter 33-103


     5
       Exceptions to this three-step procedure are set forth in
Chapter 33, but they are not relevant to this action. See FLA.
ADMIN. CODE r. 33.103.005(1), 33.103.006(3), 33.103.007(3).

                                   12
suggests that an inmate must take any additional steps once he has

timely completed all three steps outlined there.

                         3. Plaintiffs' Exhaustion Efforts

       Defendants assert that Plaintiffs failed to exhaust their

administrative remedies, as required by the PLRA, before filing

this 42 U.S.C. § 1983 lawsuit. See Motion at 2-9. They acknowledge

that       Plaintiff      Davis    completed      the   FDOC's       internal       grievance

procedure,         and    that     by   virtue    of    the       doctrine    of    vicarious

exhaustion, if the Court grants class certification, his exhaustion

efforts would apply to the class as a whole. See id. at 8 n.4

(citing Chandler, 379 F.3d at 1287-88).6 Nevertheless, Defendants

assert that the "normal prisoner grievance process alone" is

"insufficient" to properly notify the FDOC about a rule challenge.

Id.    at     5.   They     maintain      that    Davis       and,    by     extension    all

Plaintiffs, failed to exhaust the administrative remedies available

to    them    because       they    failed   to    file       a    petition    to    initiate



       6
       Defendants state that they intend to preserve the exhaustion
defense as to the "other plaintiffs" in the event that the Court
denies Defendants' Motion or Plaintiffs' motion for class
certification. See Motion at 8 n.4. In an Order entered on June 20,
2018, the Court deferred ruling on Plaintiffs' Amended Motion for
Class Certification (Doc. 48) until after resolution of the instant
Motion to Dismiss. See Order (Doc. 52). While Plaintiffs Whitton,
Stein, Rimmer, Guardado, Geralds, and Stephens, as well as unnamed
members of the putative class, appear to be relying on the doctrine
of vicarious exhaustion, Plaintiff Jordan does not. In the AC,
Plaintiffs specifically assert that Jordan completed all three
steps of the Inmate Grievance Procedures. See AC at 23. Defendants
do not dispute or otherwise address this allegation in the Motion.


                                             13
rulemaking (PIR) pursuant to Florida Statutes section 120.54(7)

prior to filing the Complaint in this case. See id. at 7. According

to   Defendants,    Plaintiffs    are     seeking       to   amend    FDOC   Rule

33.601.830, which regulates death row housing, and therefore, they

were required not only to exhaust their claims using the prison's

Inmate Grievance Procedures, but also were required to file a PIR

under Florida Statutes section 120.54(7) prior to filing the

Complaint. Id. In support of their position, Defendants submit the

declarations of Betty Money, the FDOC records custodian for PIRs.

See Def. Ex. A at 1-8. She declares that the FDOC has not received

PIRs from any of the Plaintiffs. See id.

     In response, Plaintiffs assert that they have exhausted all

required   administrative     remedies     because      Davis   exhausted    his

administrative     remedies    through    the    FDOC's      Inmate    Grievance

Procedures, and therefore satisfied the exhaustion requirement for

the putative class. See Response at 6, 9. They maintain that

Defendants' argument that Plaintiffs were also required to file a

PIR before filing the lawsuit "is wholly unsupported." Id. at 6.

Plaintiffs   therefore   ask     that    the    Court    "reject      Defendants'

invitation to add another step to the exhaustion requirement." Id.

at 9. They assert that they are challenging Defendants' practices,

and are not requesting that the Court direct the Defendants to

amend FDOC rules, but instead, "if anything," are seeking to

"invalidate" rules regulating death row.                 Id. at 9 (emphasis


                                    14
deleted). Moreover, they maintain that, as prisoners, they are not

eligible to file a petition seeking to invalidate a rule under

Florida Statutes section 120.56. Id. at 8-9.

       In support of their contention that filing a PIR is necessary

to accomplish proper exhaustion, Defendants cite Smith v. Conner,

No. 8:12-CV-52-T-30AEP, 2014 WL 299099 (M.D. Fla. Jan. 28, 2014),

aff’d sub nom, Smith v. Warden, Hardee Corr. Inst., 597 F. App’x

1027 (11th Cir. 2015).7 Motion at 6. Defendants contend that the

court there concluded that the inmate "failed to exhaust his

administrative remedies in regard to his rule challenge because he

had not filed a Petition to Initiate Rulemaking pursuant to §

120.54(7) Fla. Stat." Id. (citing Smith, 2014 WL 299099, at *7

n.6).8 While it is true that in Smith the court determined that the

plaintiff-inmate could not pursue a rule change without filing a

PIR,       what   Defendants   fail   to    recognize   is   that   the   court

nevertheless permitted the plaintiff-inmate to pursue his Eighth

Amendment claim regarding the effect of the property rule at issue.

The court explained:



       7
       Although the Eleventh Circuit affirmed the ultimate outcome
of the Smith case, the issue of exhaustion was not raised or in any
way considered on appeal.
       8
        To the extent Defendants refer to the Smith decision as
"binding precedent," see Motion at 6 n.3, they are mistaken.
Decisions of other district courts are not binding. See McGinley v.
Houston, 361 F.3d 1328, 1331 (11th Cir. 2004) (acknowledging the
"general rule that a district judge’s decision neither binds
another district judge nor binds him. . . .").

                                       15
           To the extent Plaintiff requests the Court
           order Defendants to make "the necessary
           additions to the inmate property list to allow
           necessary items [,]" the Court agrees that
           Plaintiff is attempting to alter a Department
           rule, specifically Rule 33-602.201, and
           therefore was required to initiate rulemaking
           under 120.54(7). To the extent, however,
           Plaintiff claims that Defendants have failed
           to provide him with adequate protection from
           the cold and wet weather, and adequate storage
           space, the Court finds that Plaintiff has
           fully exhausted his available administrative
           remedies   through    the   prison   grievance
           procedure.

Smith, 2014 WL 299099, at *4 n.6. Thus, in Smith, the court

explicitly limited its reference to, and reliance on, the PIR

process to the plaintiff-inmate’s request to make changes to the

prison property rule. The court did not conclude that resort to the

PIR process was necessary for the plaintiff-inmate to pursue his

claims regarding the effect of the rule - i.e. the effect that the

property limitations had on the conditions of his confinement.

Here, Plaintiffs’ AC contains no request that the Court order any

specific changes to the policies regulating confinement of death-

sentenced inmates. Instead, Plaintiffs seek a declaration that

FDOC’s   death   row   confinement   policies   violate   their   federal

constitutional rights and that Defendants be required to adopt




                                     16
constitutionally adequate policies.9 As such, the limited holding

in Smith is inapplicable.

     To the extent Defendants suggest that Smith should be read

broadly as requiring resort to the PIR process to accomplish

exhaustion based on the Plaintiffs’ request to "abolish" current

FDOC policies, the Court is not persuaded. In Jones, the Supreme

Court addressed what must be done to satisfy the PLRA’s exhaustion

requirement. Jones, 549 U.S. at 218. The Court explained:

             In Woodford, we held that to properly exhaust
             administrative    remedies   prisoners    must
             "complete the administrative review process in
             accordance with the applicable procedural
             rules," rules that are defined not by the
             PLRA, but by the prison grievance process
             itself.

Id. (quoting Woodford, 548 U.S. at 88) (emphasis added). As such,

the Court determined that all that is required to "properly

exhaust" under the PLRA is "compliance with prison grievance

procedures."    Id.    In    light    of    this   determination,     and   after

reviewing the applicable prison grievance procedures, the Court

reversed dismissals for failure to exhaust based on the inmates’

failure to identify by name the specific person later named as a

defendant.     Id.    at    217-18.   Rejecting     the   necessity    of   such

information for purposes of exhaustion, the Court held:


     9
       In contrast, the Smith plaintiff sought entry of a judgment
requiring the amendment of the prison property rules to permit
certain items he alleged were necessary such as a raincoat, rain
hat, waterproof boots and "rubbers." Smith, No. 8:12-cv-52-T-30AEP,
Doc. 11 at 25.

                                           17
           The level of detail necessary in a grievance
           to comply with the grievance procedures will
           vary from system to system and claim to claim,
           but it is the prison’s requirements, and not
           the PLRA, that define the boundaries of proper
           exhaustion. As MDOC’s procedures make no
           mention of naming particular officials, the
           Sixth   Circuit’s   rule   imposing   such   a
           prerequisite    to   proper   exhaustion    is
           unwarranted.

Id. at 218 (emphasis added).

      The Eleventh Circuit has similarly focused on the requirements

of the applicable prison grievance procedures to determine whether

an inmate has accomplished proper exhaustion. See Miller v. Tanner,

196 F.3d 1190 (1999). In Miller, the court explained:

           An inmate incarcerated in a state prison,
           thus, must first comply with the grievance
           procedures established by the state department
           of corrections before filing a federal lawsuit
           under section 1983.

                In deciding if Miller exhausted his
           administrative remedies, we do not review the
           effectiveness of those remedies, but rather
           whether remedies were available and exhausted.
           See Alexander [v. Hawk,] 159 F.3d [1321,] 1326
           [1998]. There is no dispute that the GDC made
           administrative    remedies     available    to
           prisoners. Before deciding whether Miller
           followed the proper procedures to exhaust
           those remedies, we must first determine what
           the procedures were that he had to follow.

Id.   at 1193 (emphasis added). Upon review of the applicable

procedures, the court found no requirement that an inmate "sign and

date" a grievance before submitting it to prison officials. Id. As

such, the prison’s rejection of the inmate’s grievance for failure




                                 18
to "sign and date" was improper, and the court reversed the

dismissal of his complaint for failure to exhaust.

      Notably, the Eleventh Circuit has repeatedly stated that the

requirements of the applicable prison grievance system govern the

issue of exhaustion. See Dimanche, 783 F.3d at 1211 ("[I]t is the

prison’s requirements, and not the PLRA, that define the boundaries

of proper exhaustion.") (quoting Jones, 549 U.S. at 218); see also

Gipson v. Renninger, 750 F. App’x 948, 951 (11th Cir. 2018) ("To

determine ‘proper exhaustion’ in prisoner civil rights actions,

courts look to the requirements of the ‘prison grievance system.’

A prisoner must comply with rules ‘defined not by the PLRA, but by

the   prison    grievance      process    itself.’")        (internal   citations

omitted); Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011)

(noting that prisoners must comply with the grievance procedures

adopted by the state department of corrections before filing a §

1983 action); Sims v. Nguyen, 403 F. App’x 410, 412 (11th Cir.

2010) (same); Brown v. Sikes, 212 F.3d 1205, 1207 (11th Cir. 2000)

(noting that "when a state provides a grievance procedure for its

prisoners, as Georgia does here, an inmate . . . must file a

grievance      and   exhaust     the     remedies      available     under    that

procedure.")     (emphasis     added).        Here,   the   PIR   provision   that

Defendants seek to engraft into the PLRA exhaustion process is not

part of the Inmate Grievance Procedures adopted by the state

department of corrections, rather it is part of Florida’s statutory


                                         19
Administrative Procedures Act. See generally Fla. Stat. Chapter

120.    The    Inmate   Grievance      Procedures       adopted   by    Florida’s

department of corrections are set forth in Chapter 33 of the

Florida     Administrative    Code.    A    copy   of   the   Inmate    Grievance

Procedures is required to be "available for access by inmates at a

minimum in the inmate law library and from the housing officer. .

. ." FLA. ADMIN. CODE r. 33-103.015(10). The Inmate Grievance

Procedures, r. 33-103, contain no mention of filing a PIR nor do

they in any way reference Florida’s Administrative Procedures Act.

Not    surprisingly,    the   Inmate    Grievance       Procedures     require   an

"Inmate Orientation" through which inmates must be given training

on the grievance procedures and must acknowledge their receipt of

such training.     FLA. ADMIN. CODE r. 33-103.003(2). The FDOC Inmate

Orientation Handbook instructs:

              Grievances
              The Department has a grievance process
              available for you to resolve issues you may
              have. You are encouraged to make every effort
              to resolve your issue prior to filing a
              grievance. There are two types of grievances,
              informal and formal. Grievance types and
              procedures will be explained to you during
              orientation and can be found in Rule 33-103,
              Florida Administrative Code.

Form    N11-091,   Inmate     Orientation      Handbook,      Reception    Center

Processing (revised 12/2/16) at 16 (emphasis added).10 Again, there



       10
       The Inmate Orientation Handbook is available on the FDOC
website      at     www.dc.state.fl.us/pub/files/Inmate
OrientationHandbook.pdf (last visited March 26, 2019).

                                       20
is no reference whatsoever to the filing of a PIR or Florida’s

Administrative Procedures Act in the Inmate Orientation Handbook or

anywhere in Rule 33-103 of the Florida Administrative Code. The PIR

provision of the Florida Administrative Procedures Act upon which

Defendants       rely   simply   is    not       part   of     the   Inmate    Grievance

Procedures adopted by Florida’s department of corrections. As such,

Plaintiffs were not required to file a PIR before challenging the

constitutionality of their conditions of confinement pursuant to

rules or policies applicable to death-sentenced inmates.

     Jurists in the Northern District of Florida similarly have

concluded that the filing of a PIR is not necessary to accomplish

proper exhaustion. Martinez v. Jones, Case No. 4:17cv210-MW/CAS,

2018 WL 3215737 (N.D. Fla. June 12, 2018) (finding that a separate

APA rule challenge which would be heard by an administrative law

judge would not further the purposes of exhaustion and was not

required    by    the   procedures         adopted      by   the     FDOC)   Report   and

Recommendation adopted sub nom Gavillan-Martinez v. Jones, 2018 WL

4265216    (N.D.    Fla.   Sept.      5,    2018);      Sims    v.    Jones,   Case   No.

4:16cv49-WS/CAS, 2018 WL 3242701, at *2-4 (N.D. Fla. Mar. 1, 2018)

("Because filing a [PIR] is not outlined in the [FDOC’s] procedures

to challenge a rule, Plaintiff cannot be said to have failed to

exhaust administrative remedies. That statutory remedy is separate

and apart from the [FDOC’s] internal grievance procedures.") Report

and Recommendation adopted in relevant part, 2018 WL 1535483, at *1


                                            21
(N.D. Fla. Mar. 29, 2018); Torres v. Fla. Dep’t of Corr., Case No.

4:15cv464-RH/CAS, 2017 WL 9439165 (N.D. Fla. Aug. 16, 2017) Report

and Recommendation adopted, 2017 WL 4031462, at *1-2 (N.D. Fla.

Sept. 11, 2017) (rejecting contention that inmate was required to

file a separate action under Florida’s Administrative Procedures

Act to properly exhaust).11 Defendants acknowledge the existence of

two of these decisions, Torres and Sims, but dismiss them as

"incorrect and not persuasive." See Motion at 6 n.3. However, in

doing so, they fail to address the rationale of those courts, a

rationale that this Court finds to be quite persuasive.

     Additionally, Defendants’ citation to O’Connor v. Carnahan,

No. 3:09cv224-WS/EMT, 2016 WL 8669909, at *4 (N.D. Fla. Nov. 15,

2016) Report and Recommendation adopted, 2017 WL 1240749 (N.D. Fla.

Apr. 4, 2017), is unavailing. See Motion at 6-7 n.3. While in the

O’Connor   Report   and   Recommendation,   the   Magistrate   Judge   did

observe that filing a PIR seemed to be "the most appropriate route

for exhausting remedies to challenge a rule," that observation was

not the basis of the court’s finding that the plaintiff had failed

to exhaust his administrative remedies. See O’Connor, 2016 WL




     11
       While decisions of other district courts are not binding,
they can be persuasive. See Stone v. First Union Corp., 371 F.3d
1305, 1310 (11th Cir. 2004) (noting that, "[a]lthough a district
court would not be bound to follow any other district court’s
determination, the decision would have significant persuasive
effects.").

                                   22
8669909, at *4.12 Instead, the Magistrate Judge recommended, and the

District Judge agreed, that the plaintiff had failed to exhaust the

administrative remedies of the inmate grievance system before

filing his § 1983 action challenging the rule. See id. at *4-6. In

doing so, the court observed that an argument that the plaintiff

"must have used the [PIR] procedure to achieve exhaustion" was

likely "unsound" and that the court viewed the PIR "procedure as

simply one avenue plaintiff might have taken, another avenue being

the regular inmate grievance procedure described above." Id. at *4

n.1. There, plaintiff did neither. As such, O’Connor provides no

support for Defendants’ contention that resort to the independent

PIR process set forth in Florida’s Administrative Procedures Act

was   required   in   order   for    Plaintiffs   to   exhaust   their

administrative remedies for the claims brought in this action.

      In sum, the PLRA requires "proper exhaustion." Woodford, 548

U.S. at 93. Proper exhaustion requires compliance with "the prison

grievance process itself," Jones, 549 U.S. at 218, which for state

inmates means compliance "with grievance procedures adopted by the

state department of corrections," Bingham, 654 F.3d at 1175. The

state of Florida’s department of corrections has promulgated its


      12
        In the Motion, Defendants suggest that the FDOC did not
argue in O’Connor that plaintiff should have filed a PIR to exhaust
his challenge to the prison mail rule. See Motion at 7 n.3. This
suggestion is factually inaccurate as that very argument, including
reliance on the Smith decision, is presented on pages 10-12 of the
motion for summary judgment, see O’Connor, No. 3:09cv224-WS/EMT,
Doc. 372, addressed in the Report and Recommendation.

                                    23
Inmate Grievance Procedures which generally require that an inmate

"must (1) file an informal grievance with a designated prison staff

member; (2) file a formal grievance with the institution's warden;

and then (3) submit an appeal to the Secretary of the FDOC."

Dimanche v. Brown, 783 F.3d 1204, 1211 (11th Cir. 2015).13 The

Inmate Grievance Procedures further specifically state that they

may be used to challenge "[t]he substance, interpretation and

application of rules and procedures of the department that affect

[inmates] personally[.]" FLA. ADMIN. CODE r. 33-103.001(4)(a).14 It

is undisputed that Davis completed each of the steps of the FDOC’s

Inmate Grievance Procedures and did so in a timely manner. Nothing



     13
         Again, the Court acknowledges that these general
requirements are subject to exceptions which are not relevant to
the discussion here. See supra n.5.
     14
        Even if the filing of a PIR could be considered to be an
administrative remedy which Plaintiffs could have been required to
exhaust, the undersigned would find it to be an unavailable remedy.
This is so because the failure to include any reference to the
Administrative Procedures Act in the written Inmate Grievance
Procedures provided to inmates or the Inmate Orientation Handbook
would render such a remedy "unknown and unknowable." See Sims, 2018
WL 3242701, at *3-4. Moreover, the undersigned is persuaded that
because the Florida Administrative Procedures Act prohibits inmates
from challenging the validity of a rule, which is what Plaintiffs
do in this action, the PIR remedy under Florida Statute section
120.54 is equally unavailable to these Plaintiffs seeking to
abolish the current rules governing confinement of death-sentenced
inmates. See Torres v. Fla. Dep’t of Corr., Case No. 4:15cv464-
RH/CAS, 2015 WL 9854803, at *3-4 (N.D. Fla. Dec. 30, 2015) (quoting
Quigley v. Florida Dep’t of Corr., 745 So.2d 1029, 1030 (Fla. 1st
DCA 1999)) Report and Recommendation adopted on January 18, 2016,
ECF No. 21; Sims v. Jones, 4:16cv49-WS/CAS, 2016 WL 7826807, at *4
(N.D. Fla. Nov. 2, 2016) (citing Quigley, 745 So.2d at 1030 and
Caldwell v. State, 821 So.2d 374-75 (Fla. 1st DCA 2002)).

                                24
more is required by the Inmate Grievance Procedures adopted by the

state of Florida’s department of corrections and nothing more was

required for Davis to exhaust his administrative remedies for the

claims set forth in the AC. See Jones, 549 U.S. at 218; Bingham,

654 F.3d at 175; Miller, 196 F.3d at 1193.

     Here, Plaintiffs, as a putative class, challenge their death

row conditions at UCI and FSP. The parties agree that Plaintiff

Davis properly completed the FDOC Inmate Grievance Procedures. See

Motion at 8 n.4; Response at 6, 9; AC at 23. Because the Court

finds that having done so Davis satisfied the PLRA's administrative

exhaustion   requirement,   he   has    also   satisfied   the   exhaustion

requirement for the putative class. See Chandler, 379 F.3d at 1287

("We hold that a class of prisoner-plaintiffs certified under Rule

23(b)(2) satisfies the PLRA's administrative exhaustion requirement

through 'vicarious exhaustion,' i.e., when 'one or more class

members ha[s] exhausted his administrative remedies with respect to

each claim raised by the class.'") (citations omitted). Thus,

Defendants' Motion is due to be denied without prejudice to their

right to raise an exhaustion defense as to Plaintiffs Whitton,

Stein, Rimmer, Guardado, Geralds, and Stephens after the Court

rules on Plaintiffs' Amended Motion for Class Certification (Doc.

48), if class certification is denied.15


     15
       See Motion at 8 n.4. ("However, Defendants have not attached
documentation to demonstrate that other plaintiffs may not have
fully exhausted the Department's grievance process; accordingly, in

                                   25
             B. Eighth Amendment Death Row Conditions

     To state a claim under 42 U.S.C. § 1983, a plaintiff must

allege that (1) the defendant deprived him of a right secured under

the United States Constitution or federal law, and (2) such

deprivation occurred under color of state law. Salvato v. Miley,

790 F.3d 1286, 1295 (11th Cir. 2015); Bingham v. Thomas, 654 F.3d

1171, 1175 (11th Cir. 2011) (per curiam) (citation omitted);

Richardson v. Johnson, 598 F.3d 734, 737 (11th Cir. 2010) (per

curiam) (citations omitted). Additionally, the Eleventh Circuit

requires "'an affirmative causal connection between the official's

acts or omissions and the alleged constitutional deprivation' in §

1983 cases." Rodriguez v. Sec'y, Dep't of Corr., 508 F.3d 611, 625

(11th Cir. 2007) (quoting Zatler v. Wainwright, 802 F.2d 397, 401

(11th Cir. 1986)). In the absence of a federal constitutional

deprivation or violation of a federal right attributable to a

defendant, a plaintiff cannot sustain a cause of action against the

defendant.

     The Eleventh Circuit has explained the requirements for an

Eighth Amendment violation.




the event the class is not certified or this motion not granted,
Defendants respectfully reserve the exhaustion defense in this
regard to be preserved for the other plaintiffs."). Nevertheless,
the Court notes that Plaintiff Jordan alleged that he exhausted his
administrative remedies by completing the three step grievance
process and Defendants did not challenge his assertion. Thus, it
appears that his claims are exhausted.

                                  26
                 "The Constitution does not mandate
            comfortable prisons, but neither does it
            permit inhumane ones . . . ." Farmer, 511 U.S.
            at 832, 114 S.Ct. at 1976 (internal quotation
            and citation omitted).[16] Thus, in its
            prohibition    of     "cruel    and    unusual
            punishments," the Eighth Amendment requires
            that   prison    officials    provide   humane
            conditions of confinement. Id. However, as
            noted above, only those conditions which
            objectively amount to an "extreme deprivation"
            violating contemporary standards of decency
            are subject to Eighth Amendment scrutiny.
            Hudson, 503 U.S. at 8-9, 112 S.Ct. at 1000.[17]
            Furthermore, it is only a prison official's
            subjective deliberate indifference to the
            substantial risk of serious harm caused by
            such conditions that gives rise to an Eighth
            Amendment violation. Farmer, 511 U.S. at 828,
            114 S.Ct. at 1974 (quotation and citation
            omitted); Wilson, 501 U.S. at 303, 111 S.Ct.
            at 2327.[18]

Thomas v. Bryant, 614 F.3d 1288, 1306-07 (11th Cir. 2010). The

Eighth Amendment also requires prison officials to "take reasonable

measures to guarantee the safety of the inmates." Farmer, 511 U.S.

832) (quoting Hudson v. Palmer, 468 U.S. 517, 526–27 (1984)).

However, not every injury that a prisoner suffers as a result of a

prison condition necessarily equates to a constitutional violation.

See Goodman, 718 F.3d at 1333. Only injuries that occur as a result

of a prison official's deliberate indifference rise to the level of

an Eighth Amendment violation. See Farmer, 511 U.S. at 834.



     16
          Farmer v. Brennan, 511 U.S. 825 (1994).
     17
          Hudson v. McMillian, 503 U.S. 1 (1992).
     18
          Wilson v. Seiter, 501 U.S. 294 (1991).

                                  27
     The     Eleventh   Circuit   has    explained   the   requirement   of

deliberate indifference to a substantial risk of harm as follows:

             Proof of deliberate indifference requires a
             great deal more than does proof of negligence:
             "To be deliberately indifferent a prison
             official must know of and disregard 'an
             excessive risk to inmate health or safety; the
             official must both be aware of facts from
             which the inference could be drawn that a
             substantial risk of serious harm exists, and
             he must also draw the inference.'" Purcell,
             400 F.3d at 1319–20 (emphasis supplied)
             (quoting Farmer v. Brennan, 511 U.S. 825, 837,
             114 S.Ct. 1970, 1979, 128 L.Ed.2d 811
             (1994)).[19]

                  In    other   words,   a   plaintiff   in
             [Plaintiffs’] position must show not only that
             there was a substantial risk of serious harm,
             but also that [Defendants] "subjectively knew
             of the substantial risk of serious harm and
             that    [they]    knowingly   or    recklessly
             disregarded that risk." Hale, 50 F.3d at 1583
             (alteration omitted) (internal quotation marks
             omitted).[20] Whether prison officials had the
             requisite awareness of the risk "is a question
             of fact subject to demonstration in the usual
             ways, including inference from circumstantial
             evidence, and a factfinder may conclude that a
             prison official knew of a substantial risk
             from the very fact that the risk was obvious."
             Farmer, 511 U.S. at 842, 114 S.Ct. at 1981
             (citation omitted). At the same time, the
             deliberate indifference standard — and the
             subjective awareness required by it — is far
             more onerous than normal tort-based standards
             of conduct sounding in negligence: "Merely
             negligent failure to protect an inmate from
             attack does not justify liability under [§]
             1983." Brown v. Hughes, 894 F.2d 1533, 1537
             (11th Cir. 1990) (per curiam).


     19
          Purcell v. Toombs Cty., Ga., 400 F.3d 1313 (11th Cir. 2005).
     20
          Hale v. Tallapoosa Cty., 50 F.3d 1579 (11th Cir. 1995).

                                    28
Goodman, 718 F.3d at 1332 (emphasis deleted).

     Defendants seek dismissal of Plaintiffs' Eighth Amendment

claims   against   them,   arguing   that   Plaintiffs   fail    to   plead

sufficient facts that would entitle them to relief. See Motion at

12-16. They maintain that Plaintiffs have not provided sufficient

facts as to either the objective prong, see id. at 12-15, or the

subjective prong of the Eighth Amendment, see id. at 15-16. Viewing

the facts in the light most favorable to Plaintiffs, as the Court

must, the Court is not so convinced.

     Upon review of the AC, the Court finds that Plaintiffs have

alleged facts sufficient to state plausible claims under the Eighth

Amendment. In reaching this conclusion, the Court observes that

Plaintiffs assert that the Defendants violated, and continue to

violate,   their    Eighth    Amendment     rights   when       Defendants

automatically place Plaintiffs in prolonged solitary confinement on

death row for almost twenty-four hours a day with extremely limited

human interaction and sporadic out-of-cell activity. According to

Plaintiffs, the FDOC has housed them in solitary confinement year

after year after year without any opportunity for review and/or

relief from the severely harsh long-term conditions. Some of the

Plaintiffs have experienced the alleged sub-par conditions on death

row at FSP and UCI for over twenty years. See AC at 4-5; see also

http://www.dc.state.fl.us/offenderSearch        (Corrections     Offender

Network). The Court declines to find that these allegations if


                                     29
proven would fail to state a plausible claim for a violation of the

Eighth Amendment. As such, Defendants' Motion is due to be denied

as to Plaintiffs' Eighth Amendment claims against them, and the

parties will be given an opportunity to further develop the facts.

                C. Fourteenth Amendment Due Process

      The Fourteenth Amendment prohibits any state from depriving a

person of life, liberty, or property without due process of law.

See U.S. Const. amend. XIV, sec. 1. Life and property are not at

issue in the instant case, and therefore, Plaintiffs are entitled

to due process only if they are being deprived of a liberty

interest within the meaning of the Fourteenth Amendment. Courts

"examine procedural due process questions in two steps; the first

asks whether there exists a liberty or property interest which has

been interfered with by the State[;] the second examines whether

the    procedures   attendant    upon   that    deprivation   were

constitutionally sufficient." Kentucky Dep't of Corr. v. Thompson,

490 U.S. 454, 460 (1989) (citations omitted); see also Wilkinson v.

Austin, 545 U.S. 209, 221–22 (2005). Liberty interests may arise

from either the Due Process Clause or state law. See Meachum v.

Fano, 427 U.S. 215, 225–27 (1976). In reviewing whether state law

creates a liberty interest, the Supreme Court has directed that

courts must focus on the nature of the deprivation at issue rather

than a "search for a negative implication from mandatory language

in prisoner regulations." Sandin v. Conner, 515 U.S. 472, 483


                                30
(1995).21 Looking at the nature of the deprivation, the Sandin Court

explained that state-created liberty interests rising to the level

of requiring Due Process protection generally will be limited to

"freedom from restraint which, while not exceeding the sentence in

such an unexpected manner as to give rise to protection by the Due

Process Clause of its own force . . . nonetheless imposes atypical

and significant hardship on the inmate in relation to the ordinary

incidents of prison life." Id. at 484 (internal citations omitted).

     Notably,   in    the   wake   of    Sandin,     courts   have     reached

inconsistent conclusions regarding what constitutes an "atypical

and significant hardship" or how to determine the baseline of the

"ordinary incidents of prison life." Wilkinson, 545 U.S. at 223

(describing   the    difficulty    in    comparing    different      Circuits'

approaches in Beverati v. Smith, 120 F.3d 500, 504 (4th Cir. 1997),

and Keenan v. Hall, 83 F.3d 1083, 1089 (9th Cir. 1996), with Hatch

v. Dist. of Columbia, 184 F.3d 846, 847 (D.C. Cir. 1999); also

citing Wagner v. Hanks, 128 F.3d 1173, 1177 (7th Cir. 1997)). In

2005, the Supreme Court revisited the issue of a prisoner's liberty

interest in the context of a change in custodial conditions.

Wilkinson, 545 U.S. 209. Although the Supreme Court had previously

held that the Constitution does not give rise to a liberty interest



     21
        In Sandin, the Supreme Court abrogated its prior
methodology, in part, because federal courts had become too
involved in the day-to-day management of prisons. See Sandin, 515
U.S. at 482-83.

                                    31
in avoiding transfer to more adverse conditions of confinement, see

Meachum, 427 U.S. at 225, the Wilkinson Court held that a transfer

to a supermax facility did implicate a liberty interest under state

law. Wilkinson, 545 U.S. at 223–24. The Supreme Court reasoned

that, taken together, the conditions at the supermax facility22 were

so extreme that, regardless of how the baseline was defined, the

restrictions imposed "an atypical and significant hardship within

the correctional context." Id. (citing Sandin, 515 U.S. at 483).

Thus, a liberty interest was implicated. Id. at 224. The Court

explained:

             [The] harsh conditions may well be necessary
             and appropriate in light of the danger that
             high-risk   inmates  pose   both  to   prison
             officials and to other prisoners. . . . That
             necessity, however, does not diminish our
             conclusion that the conditions give rise to a
             liberty interest in their avoidance.

Id. (citation omitted).

     Consistent with Sandin and Wilkinson, the Eleventh Circuit has

recognized that a prisoner can be deprived of his liberty in

violation of due process in two ways:

             The first is when a change in a prisoner's
             conditions of confinement is so severe that it
             essentially exceeds the sentence imposed by


     22
       The Court described the "harsh conditions" as "almost all
human contact is prohibited" for the duration of the sentence, no
conversation is permitted among cells, the cell lights may be
dimmed, but remain on for twenty-four hours, exercise is limited to
one hour per day in a small indoor room, only annual reviews occur,
and otherwise eligible inmates are disqualified for parole
consideration. See Wilkinson, 545 U.S. at 223-24.

                                  32
          the court. See Sandin v. Conner, 515 U.S. 472,
          484, 115 S.Ct. 2293, 2300, 132 L.Ed.2d 418
          (1995); see, e.g., Vitek v. Jones, 445 U.S.
          480, 492–93, 100 S.Ct. 1254, 1263–64, 63
          L.Ed.2d 552 (1980) (holding that a prisoner is
          entitled to due process prior to being
          transferred to a mental hospital). The second
          is when the state has consistently given a
          certain benefit to prisoners (for instance,
          via statute or administrative policy), and the
          deprivation of that benefit "imposes atypical
          and significant hardship on the inmate in
          relation to the ordinary incidents of prison
          life." Sandin, 515 U.S. at 484, 115 S.Ct. at
          2300; see, e.g., Wolff v. McDonnell, 418 U.S.
          539, 558, 94 S.Ct. 2963, 2976, 41 L.Ed.2d 935
          (1974) (prisoners may not be deprived of
          statutory "good-time credits" without due
          process); cf. Dudley v. Stewart, 724 F.2d
          1493, 1497–98 (11th Cir. 1984) (explaining how
          the state creates liberty interests). In the
          first situation, the liberty interest exists
          apart from the state; in the second situation,
          the liberty interest is created by the state.

Bass v. Perrin, 170 F.3d 1312, 1318 (11th Cir. 1999) (footnote

omitted); see also Magluta v. Samples, 375 F.3d 1269, 1282 (11th

Cir. 2004) (recognizing "the new Sandin standard," under which

there is "no liberty interest and no constitutional violation ...

if the Sandin 'atypical and significant hardship' standard [is] not

met").

     Applying   this   standard,   in   Bass,   the   Eleventh   Circuit

considered a provision of the Florida Administrative Code which

provided for two hours of "yard time" for prisoners in close

management absent clear and compelling reasons to do otherwise. 170

F.3d at 1318. Finding that prisoners had a state-created interest

in yard time, the court concluded that the deprivation of yard time

                                   33
imposed "enough of a hardship to qualify as a constitutionally

protected      liberty   interest."       Id.    Although     the    prisoners    were

deprived of only two hours of yard time, the court found "the

marginal value of those two hours" to be "substantial" to someone

housed in close management. Id. As such, the deprivation of those

two    hours    constituted     an    atypical        and   significant      hardship

warranting due process protection. See id. Notably, the ultimate

determination of whether a liberty interest is implicated requires

a fact-intensive inquiry as to what constitutes an "atypical and

significant hardship" and where to look to determine the baseline

of the "ordinary incidents of prison life." Sandin, 515 U.S. at

484; see Magluta, 375 F.3d at 1284 (vacating the district court's

dismissal      as   to   plaintiff's      due    process      claims   for   further

development of the record); Bass, 170 F.3d at 1318; Spaulding v.

Woodall, 551 F. App'x 984, 987 (11th Cir. 2014); Wallace v.

Hamrick, 229 F. App'x 827, 830 (11th Cir. 2007) ("The record before

us does not contain adequate facts with respect to the conditions

of    Wallace's     confinement      as   compared     with    the   conditions    of

confinement of his fellow inmates to determine whether Wallace's

confinement     imposed    an   atypical        and   significant      hardship   'in

relation to the ordinary incidents of prison life.'") (citation

omitted)).

       In the instant case, Plaintiffs assert that Defendants have

violated and continue to violate their Fourteenth Amendment right


                                          34
when they (1) subject them to death row conditions that impose an

atypical and significant hardship that other FDOC inmates are not

subjected to, and (2) deny them the same opportunity that other

FDOC   inmates   have    for   review    and/or    relief    from       restrictive

conditions. Defendants seek dismissal of Plaintiffs' Fourteenth

Amendment claim, arguing that Plaintiffs "do not have a liberty

interest in avoiding the conditions of Florida's death row," Motion

at 16, and Florida's death row is not an atypical and significant

hardship in relation to the ordinary incidents of prison life, see

id. at 20-22. In response, Plaintiffs assert that the prolonged and

permanent solitary confinement on Florida's death row imposes

atypical and significant hardships on Plaintiffs in relation to the

ordinary incidents of prison life in "every other setting" (general

population,   AC,   DC,   CM,    and    PM).    Response    at    16,    19.   Thus,

Plaintiffs    maintain    that   their       allegations    are   sufficient      to

establish a due process violation under the Fourteenth Amendment

because their prolonged and permanent solitary confinement meets

the Sandin standard, and Defendants "furnish [them] no procedural

safeguards for avoiding deprivation of that liberty interest." Id.

at 17 (citations omitted).

       As explained in Sandin, a liberty interest may exist either

under the Due Process Clause or as created by a state, however, the

focus should be on the nature of the deprivation itself rather than

wrestling "with the language of intricate, often rather routine,


                                        35
prison guidelines to determine whether mandatory language and

substantive predicates created an enforceable expectation that the

State would produce a particular outcome with respect to the

prisoner's conditions of confinement." Sandin, 515 U.S. at 480–81.

Thus, whether the FDOC properly applied its rules, or any other

implementing procedures, is less important than the nature of the

deprivation   and   its   effect    on     the   conditions   of   Plaintiffs'

confinement. Instead, the Court must determine whether Plaintiffs

have alleged that their death row confinement and conditions

deprive them of a liberty interest protected either by the Due

Process Clause of its own force, or by some other state-created

liberty interest that entitles them to procedural safeguards, such

as periodic reviews and/or ultimate relief from the conditions.

     Initially,     the   Court    notes    that   the   Supreme    Court   has

determined that administrative confinement for short periods of

time does not implicate a liberty interest under the Due Process

Clause. See Sandin, 515 U.S. at 485–87 (thirty days); Rodgers v.

Singletary, 142 F.3d 1252, 1253 (11th Cir. 1998) (per curiam) (two

months). Also, a transfer to a more restrictive prison with less

rehabilitative programs does not typically implicate a liberty

interest under the Due Process Clause. See Meachum, 427 U.S. at

223–25; Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976) (holding there

is no constitutional entitlement to prison rehabilitative programs

or to particular custody classifications under the Due Process


                                     36
Clause); Montanye v. Haymes, 427 U.S. 236, 242 (1976). Viewing

Plaintiffs' allegations in the light most favorable to them, as the

Court must, Plaintiffs fail to allege restraint that exceeds their

death sentences in such an unexpected manner as to give rise to

protection     by     the   Due   Process      Clause   of    its     own   force.

Nevertheless, they allege violations of liberty interests connected

with their prolonged and permanent solitary confinement, which may

instead arise under state law.

     "[T]he touchstone of the inquiry into the existence of a

protected, state-created liberty interest in avoiding restrictive

conditions of confinement is not the language of the regulations

regarding those conditions but the nature of those conditions

themselves 'in relation to the ordinary incidents of prison life.'"

Wilkinson, 545 U.S. at 223 (quoting Sandin, 515 U.S. at 484). The

Court notes that, in Sandin, where the Court held that a thirty-day

disciplinary        segregation   did    not     present     an     atypical   and

significant deprivation by the state, the Court did so on a motion

for summary judgment. 515 U.S. at 486. The Court first compared

evidence of the treatment of inmates in disciplinary segregation,

administrative segregation, and the general population to find that

(1) the administrative segregation "mirrored those conditions" in

disciplinary segregation, and (2) the thirty day confinement "did

not work a major disruption in [the inmate's] environment[,]"

before determining that no liberty interest was implicated. Id.


                                        37
Indeed, much of the Eleventh Circuit and Supreme Court decisions

determining    the   existence    of    state-created      liberty        interests

compare such evidence on summary judgment or at trial, rather than

at the pleading stage. See id.;              Wilkinson, 545 U.S. 209; Wolff,

418 U.S. 539; Bass, 170 F.3d 1312; Rodgers, 142 F.3d 1252; Al–Amin

v.   Donald,   165   F.   App'x   733   (11th     Cir.   2006)     (per    curiam).

Moreover, in close cases, courts are less willing to dismiss claims

for failure to allege a state-created liberty interest at the

motion to dismiss stage of the proceedings. See Spaulding, 551 F.

App'x 984; Wallace, 229 F. App'x at 832; Magluta, 375 F.3d at

1282–83; but see Morales v. Chertoff, 212 F. App'x 888, 889–90

(11th Cir. 2006) (per curiam) (holding that neither the Due Process

Clause   nor   Florida    statutes      bestowed    a    liberty    interest     in

prisoner's position as a law clerk); Smith v. Regional Dir. of Fla.

Dep't of Corr., 368 F. App'x 9, 13 (11th Cir. 2010) (per curiam)

(dismissing prisoner's claims because he failed to allege an

atypical and significant hardship).

      Upon review of the AC, the Court cannot find as a matter of

law that the combinations of hardship that Plaintiffs allege,

particularly when imposed automatically and indefinitely, are not

atypical and significant when compared to "the ordinary incidents

of prison life." Sandin, 515 U.S. at 484. Notably, the Eleventh

Circuit has recognized the length of an inmate's confinement or

segregation to be significant in the determination of whether a


                                        38
liberty interest is implicated. See Al-Amin, 165 F. App'x at 738;

Williams v. Fountain, 77 F.3d 372, 374 n.3 (11th Cir. 1996)

("Because Williams's sanctions-especially the full year of solitary

confinement-represent substantially more 'atypical and significant

hardship[s] ... [than the thirty days of segregated confinement

addressed in Sandin] in relation to the ordinary incidents of

prison   life,'   we   assume   that    [Williams]   suffered   a   liberty

deprivation and was entitled to due process."). In this regard, the

court has explained:

           "The length of confinement cannot be ignored
           in deciding whether the confinement meets
           constitutional standards." Hutto v. Finney,
           437 U.S. 678, 686 (1978). For example, 30 days
           in solitary confinement was not such a
           hardship. Sandin, 515 U.S. at 485. Neither was
           two months in administrative confinement.
           Rodgers, 142 F.3d at 1253. However, a full
           year in solitary confinement can constitute
           such hardship. Williams v. Fountain, 77 F.3d
           372, 374 n.3 (11th Cir. 1996).

           In cases where atypical hardship has been
           found,   the   confinement   conditions   were
           "extremely harsh." Magluta, 375 F.3d at 1282
           (determining that atypical and severe hardship
           existed where the prisoner was in solitary
           confinement, "locked in an extremely small,
           closet-sized space [ ] with minimal contact
           with other human beings for a prolonged time
           exceeding 500 days"); see also Wilkinson v.
           Austin,   545    U.S.   209,   223–24   (2005)
           (concluding that atypical and significant
           hardship existed where inmates were confined
           indefinitely, deprived of almost all human
           contact, cells were lit 24 hours per day,
           exercise was severely limited in an indoor
           room, and placement in such confinement led to
           parole consideration disqualification).


                                       39
Simpkins v. Gulf CI Warden, No. 16-17386-E, 2017 WL 6034508, at *3

(11th Cir. Apr. 21, 2017); Smith v. Deemer, 641 F. App'x 865, 868

(11th Cir. 2016) (per curiam) (stating "atypical and significant

hardships must exist for a significant period of time" and "must

also be severe relative to regular prison").

     Here, Plaintiffs' indefinite solitary confinement with the

attendant restrictions, including limited out-of-cell activity and

socialization, may be both atypical and significant when compared

to the conditions of confinement experienced by NDS inmates. Thus,

at the pleading stage, the Court cannot find as a matter of law

that Plaintiffs' confinement does not impose an atypical and

significant hardship "in relation to the ordinary incidents of

prison life." Sandin, 515 U.S. at 484. Accordingly, the Court finds

that Plaintiffs' indefinite solitary confinement and attendant

restrictions, all taken together, may implicate a state-created

liberty interest. Thus, Defendants' Motion is due to be denied to

permit the parties to develop the facts relating to Plaintiffs'

death row conditions of confinement, the baseline of the ordinary

incidents of prison life, and any process afforded to Plaintiffs

for review and/or relief from the restrictive conditions. With a

more extensive set of facts, the Court may determine that no

liberty interest is implicated or that due process was afforded.

However,   viewing   the   facts   in   the   light   most   favorable   to




                                   40
Plaintiffs, as the Court must, the Court finds that Plaintiffs' AC

meets the Iqbal plausibility test.

               D. Defendants Reddish and Jordan

     Defendants Reddish and Jordan seek dismissal of Plaintiffs'

claims against them because only the FDOC Secretary has the

authority to change policy relating to death row housing and

custody. See Motion at 22. They state that neither Reddish nor

Jordan, in their official capacities as Wardens of UCI and FSP, has

the authority to enact or change FDOC policy. See id. They maintain

that the FDOC Secretary "can provide the declaratory and injunctive

relief Plaintiff[s] seek[] and additional official capacity parties

are not needed." Id. In opposition, Plaintiffs assert that the

Court should not dismiss Defendants Reddish and Jordan from this

action because "relief against [the Secretary], who approves the

rules, Fla. Stat. § 944.09(1), would not necessarily provide relief

against Jordan and Reddish, who implement the rules and administer

the conditions on death row, id. §§ 944.09(1), 944.14." Response at

21. Given Plaintiffs' assertions relating to Defendants Reddish and

Jordan, see AC at 5, 10, 13, the Court is not convinced that the

dismissal of Defendants Reddish and Jordan is appropriate at this

stage of the litigation. Therefore, Defendants' Motion is due to be

denied.




                                41
                          VI. Conclusion

     For the foregoing reasons, the Court determines that the

Motion is due to be denied. As noted above, see supra n.6, the

Court previously deferred ruling on Plaintiffs’ Amended Motion for

Class Certification (Doc. 48) until resolution of the instant

Motion. Additionally, the Magistrate Judge vacated the deadlines

set forth in the Amended Case Management and Scheduling Order (Doc.

54) and advised that if the Motion was denied, the Court would

direct the parties to file a new case management report. Upon

consideration of the claims in this action and the procedural

posture of the case, the Court determines that before requiring a

response to Plaintiffs’ Amended Motion for Class Certification23 or

directing the parties to file another case management report, the

Court should hold an in person preliminary pretrial conference

pursuant to Rule 16, Federal Rules of Civil Procedure. As such, the

Court will order Defendants to answer the AC and schedule a

preliminary pretrial conference.

     Based on the foregoing, it is now

     ORDERED:




     23
       See Order (Doc. 52)(stating Defendants shall have twenty-one
days after a ruling on the motion to dismiss to file a response to
Plaintiffs’ motion for class certification).

                                42
     1.      Defendants' Motion to Dismiss Amended Complaint (Doc. 45)

is DENIED.24

     2.      Defendants, no later than April 22, 2019, must file an

Answer to the AC.

     3.      Counsel of record are directed to appear for a Rule 16

Preliminary Pretrial Conference on Tuesday, April 30, 2019, at 2:00

p.m. before the undersigned at the United States Courthouse, 300

North Hogan Street, Courtroom No. 10B, Tenth Floor, Jacksonville,

Florida.25

     DONE AND ORDERED at Jacksonville, Florida, this 28th day of

March, 2019.




sc 3/26
c:
Counsel of Record



     24
        The denial is without prejudice to Defendants asserting a
failure to exhaust defense with regard to specific Plaintiffs in
the event the Amended Motion for Class Certification (Doc. 48) is
denied.
     25
        All persons entering the Courthouse must present photo
identification to Court Security Officers. Although cell phones,
laptop computers, and similar electronic devices generally are not
permitted in the building, attorneys may bring those items with
them upon presentation to Court Security Officers of a Florida Bar
card (presentation of the Duval County Courthouse lawyer
identification card will suffice) or Order of special admission pro
hac vice. However, all cell phones must be turned off while in the
courtroom.

                                   43
